DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is in response to Application Serial No. 16/734,512 filed on January 6, 2020 in which claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1-6, 17 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Palmer (US 2007/0138336 A1).
In regard to claim 1, Palmer discloses  a lighter-than-air vehicle, comprising:
an outer envelope (22) configured to be filled with lifting gas for floating the lighter-than-air vehicle in the atmosphere (see at least abstract, [0037] and Fig. 1);
a gondola (30) configured to receive one or more pieces of equipment (see at least [0062], [0069], [0078]), the gondola being coupled to the outer envelope, the gondola being configured for suspension beneath the outer envelope while floating in the atmosphere (see at least [0040] and Fig. 1);
(see at least [0051], [0057], [0084]);
a propeller configured to effect lateral direction changes for the lighter-than-air vehicle (see at least [0041]);
an arm member coupled to the propeller (see at least [0041] and Figs. 2, 3); and
a lateral propulsion controller received by the gondola, the lateral propulsion controller being configured to control at least one of the propeller and the arm member in order to manage at least one of a location or lateral movement of the lighter-than-air vehicle during flight (see at least [0057], [0052]).

In regard to claim 2, Palmer discloses wherein the arm member is coupled between the propeller and the gondola (see at least Figs. 2, 3).

In regard to claim 3, Palmer discloses wherein the lighter-than-air vehicle is configured for operation in the stratosphere (see at least [0010], [0035]).

In regard to claim 4, Palmer discloses wherein the arm member is configured to articulate (see at least Figs. 2, 3).
.

In regard to claim 5, Palmer discloses wherein the lateral propulsion controller is configured to control articulation of the arm member to cause the lighter-than-air vehicle to move in a selected lateral direction (see at least [0041]-[0047, [0084]).
.
In regard to claim 6, Palmer discloses a ballonet received within the outer envelope, the ballonet being configured to control buoyancy of the lighter-than-air vehicle; wherein the altitude controller is configured to adjust the buoyancy of the lighter-than-air vehicle by modifying a state of the ballonet (see at least [0084]).

In regard to claim 17, Palmer discloses one or more motors configured to drive the propeller (see at least [0041]).

In regard to claim 18, Palmer discloses wherein the lighter-than-air vehicle comprises a balloon (see at least Fig. 1).

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palmer (US 2007/0138336 A1) in view of Cho et al. (US 2017/0068013 A1).
In regard to claim 19, Palmer meets the limitations of claim 1 but does not particularly disclose wherein the one or more pieces of equipment received by the gondola include a communication transceiver configured for wireless communication with one or more ground-based computing devices.
Cho et al. discloses the above limitations (see at least [0032]).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Palmer with the communication device carried by the gondola of Cho et al. because it would have been a simple matter of design choice dependent upon user preference to carry over communication equipment in the gondola.

7.	Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palmer (US 2007/0138336 A1).
 	In regard to claim 20, Palmer does not disclose wherein the one or more pieces of equipment received by the gondola include a telecommunication module configured to provide Long-Term Evolution (LTE) service. 
 	The feature of carrying out equipment in the gondola is well known in the art. In this present case, telecommunication module which provides Long Term Evolution service would be an option that one of ordinary skill in the art would have been  invoking because the motivation would have been to improve/enhance performance using wireless mobile communication such as 4G technology i.e. LTE.

.

Allowable Subject Matter
8.	Claims 7-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references Colting (US 2003/0234320) and Senepart (US 2002/0179771 define general state in the art but not relevant to this invention. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHE Y MARC-COLEMAN whose telephone number is (571)272-2178.  The examiner can normally be reached on Monday-Thursday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black, can be reached at 571-272-6956 or you can reach supervisor Peter Nolan at 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MARTHE Y MARC-COLEMAN/Primary Examiner, Art Unit 3661